United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Fountain, CO, Employer
)
___________________________________________ )
D.C., Appellant

Appearance:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1104
Issued: September 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 19, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated December 19, 2006 which denied his request
for reconsideration. Because more than one year has elapsed between the October 20, 2005
merit decision and the filing of this appeal on March 19, 2007, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 30, 2004 appellant, then a 44-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 29, 2004 the fuel line on his employing establishment vehicle
was cut and he inhaled gas fumes from the severed line. Appellant did not stop work.

In an April 29, 2004 emergency room report, Dr. George L. Hertner, Board-certified in
emergency medicine, noted that appellant was exposed to gasoline fumes when the gas line was
cut in his employing establishment vehicle. He conducted a physical examination and
determined that appellant’s carbon monoxide level was about 3.5, which was normal for
someone who drove a truck for a living. Dr. Hertner advised that appellant was initially placed
on a “nonrebreather” until it was determined that he had not had any carbon monoxide exposure.
He opined that appellant “had a noxious fume exposure.” However, Dr. Hertner did not
recommend further diagnostic studies or testing and indicated that appellant was asymptomatic at
the time of his discussion with appellant. In a separate report, also dated April 29, 2004, he
diagnosed acute noxious fume exposure and discharged appellant. A separate emergency room
report, dated April 29, 2004, from Dr. Steven K. Brodie, a Board-certified internist, also
diagnosed noxious fume exposure.
The Office also received an April 29, 2004 chest x-ray, read by Dr. Stephen Hughes, a
Board-certified radiologist, as normal diagnostic reports and laboratory results. An April 29,
2004 report from the emergency response team indicated that they were dispatched as appellant
was light headed and dizzy due to exposure to gasoline fumes.
On September 16, 2005 the Office advised appellant that his claim was originally
received as a simple uncontroverted case, which resulted in minimal or no lost time from work.
Appellant was advised that his medical bills had exceeded $1,500.00 dollars and the Office
would formally adjudicate his claim. The Office informed appellant of the type of evidence
needed to support his claim. It subsequently received an August 31, 2005 x-ray of the left third
finger, which contained findings of a mildly displaced fracture of the tuft of the third distal
phalanx.
By decision dated October 20, 2005, the Office denied appellant’s claim. It found that
the claimed exposure occurred as alleged but there was no medical evidence which provided a
diagnosis which could be connected to the accepted incident.
On September 7, 2006 appellant requested reconsideration. The Office subsequently
received an October 10, 2005 attending physician’s report from Dr. Hertner who noted that
appellant was exposed to gas and diagnosed with noxious fume exposure. The Office also
received copies of previously received reports.
By decision dated December 19, 2006, the Office denied appellant’s request for
reconsideration without a review of the merits on the grounds that his request neither raised
substantial legal questions nor included new and relevant evidence.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,1 the Office may
reopen a case for review on the merits in accordance with the guidelines set forth in section
10.606(b)(2) of the implementing federal regulations, which provides that a claimant may obtain
1

5 U.S.C. § 8128(a).

2

review of the merits if the written application for reconsideration, including all supporting
documents, sets forth arguments and contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
(ii) Advances a relevant legal argument not previously considered by [the Office];
or
(iii) Constitutes relevant and pertinent new evidence not previously considered by
[the Office].”2
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.3
ANALYSIS
Appellant disagreed with the denial of his traumatic injury claim and requested
reconsideration on September 7, 2006. In support of his claim, appellant submitted copies of
previously submitted reports. Evidence or argument that repeats or duplicates evidence
previously of record has no evidentiary value and does not constitute a basis for reopening a
case.4
He also submitted a report related to his finger; however, this report is not relevant to the
underlying issue of his claim for exposure to fumes. Evidence that does not address the
particular issue involved does not constitute a basis for reopening a case.5 Appellant provided a
report from Dr. Hertner dated October 10, 2005. While this report was new, Dr. Hertner merely
repeated the findings listed in his April 29, 2004 reports. Material which is cumulative or
duplicative of that already in the record has no evidentiary value in establishing the claim and
does not constitute a basis for reopening a case for further merit review.6
Appellant does not make any argument that the Office erroneously applied or interpreted
a specific point of law or advanced a relevant legal argument not previously considered by the
Office.
2

20 C.F.R. § 10.606(b).

3

20 C.F.R. § 10.608(b).

4

J.P., 58 ECAB ___ (Docket No. 06-1274, issued January 29, 2007).

5

P.C., 58 ECAB ___ (Docket No. 06-1954, issued March 6, 2007); J.P., id.

6

Betty A. Butler, 56 ECAB ___ (Docket No. 04-2044, issued May 16, 2005); Daniel M. Dupor, 51 ECAB
482 (2000).

3

As appellant has not shown that the Office erroneously applied or interpreted a point of
law, advanced a point of law or fact not previously considered or submitted relevant and
pertinent new evidence, the Office, in its December 19, 2006 decision, properly refused to
reopen appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128 (a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs December 19, 2006 is affirmed.
Issued: September 19, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

